DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification Objections
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Objections
Claim 2 is objected to because of the following informalities: In ll. 2, the phrase “1,2 mm” should be re-written as --1.2 mm--. Appropriate correction is required.
Claims 5, 7, 11, 16 are objected to because of the following informalities: The term “and/or” should be re-written as –or--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 9, 10, 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a maximum extension of less than 1.2 mm”, and the claim also recites “particularly less than 1 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “said height (z) is 1 μm to 100 μm”, and the claim also recites “particularly 10 μm to 80 μm, more particularly 24 μm to 40 μm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “characterized in that said width (x) is 1 μm to 100 μm” or “said length (y) is 1 μm to 100 μm”, and the claim also recites “particularly 10 μm to 80 μm”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “characterized in that a surface of said protrusions (41) comprises a curvature (42)”, and the claim also recites “wherein particularly said surface is concave” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “are shaped as pyramids” or “are shaped as cones, truncated cones or cylinders”, and the claim also recites “particularly comprising a square-shaped base” or “particularly comprising a circular base”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12 and 17 recites the broad recitation “said at least one tissue adhesive compound is a glue”, and the claim also recites “particularly a silicon composite or cyanoacrylate”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 14 and 19 recites the broad recitation “said at least one tissue-adhesive compound is a polymer or a biopolymer”, and the claim also recites “particularly a peptide, polypeptide or protein, more particularly selected from the group consisting of arginine-glycine-aspartic acid tripeptides, poly-L-lysine, albumin, collagen I, fibrin, and gelatin” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15 and 20 recites the broad recitation “said at least one tissue-adhesive compound is a chemical cross-linker”, and the claim also recites “wherein particularly said chemical cross-linker is an aldehyde, more particularly formaldehyde or glutaraldehyde” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley et al. (US 9,101,350), herein referred to as Stanley.
Regarding claim 1, Stanley discloses a core biopsy needle (20) for obtaining a tissue sample (Abstract) comprising a hollow outer needle (24) extending along a longitudinal axis (figure 1), an inner needle (22), which is at least partially arranged or arrangeable within the outer needle (24) (figure 5) along the longitudinal axis (figure 1), characterized in that, the inner needle (22) comprises at least one tissue-holding surface (32, 46, 50) (col. 5, ll. 22-26), wherein the tissue-holding surface (32, 46, 50) is adapted (i.e. capable of) such that a tissue adheres to the at least one tissue-holding surface (32, 46, 50) (col. 5, ll. 22-26), when the core biopsy needle (20) is inserted into the tissue (col. 8, ll. 24-26).
Regarding claim 3, Stanley discloses wherein the at least one tissue-holding surface (32, 46, 50) comprises a plurality of protrusions (elements 50), each having a length (figure 6A) extending along the longitudinal axis (figure 6A), a width (figure 6A) extending in a circumferential direction in respect of the longitudinal axis (figure 6A), and a height (col. 5, ll. 27-30 and figure 6A) extending in a radial direction in respect of the longitudinal axis (figure 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,101,350).
Regarding claim 2, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks a detailed description on wherein the outer needle comprises a maximum extension of less than 1.2 mm, particularly less than 1 mm, transversely to the longitudinal axis.
However, it is known that discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Stanley’s core biopsy needle with wherein the outer needle comprises a maximum extension of less than 1.2 mm, particularly less than 1 mm, transversely to the longitudinal axis, since such a modification is considered optimization of the prior art and one of ordinary skill in the art would have come up with the measurements as claimed. Furthermore, it would be dependent on the size of a patient and sample tissues to be gathered.
Regarding claims 4, 5, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks a detailed description on wherein the ratio between the width and the length of the protrusions or the ratio between the length and the width of the protrusions is at least 2 to 1 and wherein the ratio between the height and the width or the ratio between the height and the length of the protrusions is at least 1 to 1.
However, it is known that discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Stanley’s core biopsy needle with wherein the ratio between the width and the length of the protrusions or the ratio between the length and the width of the protrusions is at least 2 to 1 and wherein the ratio between the height and the width or the ratio between the height and the length of the protrusions is at least 1 to 1, since such a modification is considered optimization of the prior art and one of ordinary skill in the art would have come up with the ratios as claimed. Furthermore, it would be dependent on the size of a patient and sample tissues to be gathered.
Regarding claims 6, 7, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks a detailed description on wherein the height is 1 μm to 100 μm, particularly 10 μm to 80 μm, more particularly 24 μm to 40 μm or wherein the width is 1 μm to 100 μm, particularly 10 μm to 80 μm, or the length is 1 μm to 100 μm, particularly 10 μm to 80 μm.
However, it is known that discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Stanley’s core biopsy needle with wherein the height is 1 μm to 100 μm, particularly 10 μm to 80 μm, more particularly 24 μm to 40 μm or wherein the width is 1 μm to 100 μm, particularly 10 μm to 80 μm, or the length is 1 μm to 100 μm, particularly 10 μm to 80 μm, since such a modification is considered optimization of the prior art and one of ordinary skill in the art would have come up with the measurements as claimed. Furthermore, it would be dependent on the size of a patient and sample tissues to be gathered

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,101,350) in view of Schmitz et al. (US 2010/0331883), herein referred to as Schmitz.
Regarding claim 8, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein the protrusions comprise respective peaks positioned at a maximum height of the respective protrusion. Yet, Stanley teaches that the protrusions (elements 50) may take a number of forms (col. 5, ll. 27-29).
In addition, Schmitz teaches a protrusion (346) (figure 60) with a peak positioned at a maximum height of the respective protrusion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Stanley’s protrusions with wherein the protrusion comprises a respective peak positioned at a maximum height of the respective protrusion as taught by Schmitz, since such a modification is considered a change in shape that is generally recognized as being within the level of ordinary skill in the art as Stanley clearly contemplates the protrusions may take a number of forms.
Regarding claim 9, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein a surface of the protrusions comprises a curvature, wherein particularly the surface is concave. Yet, Stanley teaches that the protrusions (elements 50) may take a number of forms (col. 5, ll. 27-29).
In addition, Schmitz teaches a surface of a protrusion (394) (figure 68) comprises a curvature (figure 68), wherein particularly the surface is concave (figure 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Stanley’s protrusions with a surface of the protrusions comprises a curvature, wherein particularly the surface is concave as taught by Schmitz, since such a modification is considered a change in shape that is generally recognized as being within the level of ordinary skill in the art as Stanley clearly contemplates the protrusions may take a number of forms.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,101,350) in view of Gallagher (US 2014/0142614).
Regarding claim 10, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein the protrusions are shaped as pyramids, particularly comprising a square-shaped base, or are shaped as cones, truncated cones or cylinders, particularly comprising a circular base, or comprise a triangular cross-sectional shape perpendicular to the width and a rectangular or square-shaped cross-sectional shape perpendicular to the length, or comprise a triangular cross-sectional shape perpendicular to the length and a rectangular or square-shaped cross-sectional shape perpendicular to the width or comprise a cross-sectional shape perpendicular to the width or the length, wherein said cross-sectional shape is delimited by at least three edges, wherein at least one of the edges is curved. 
Yet, Stanley teaches that the protrusions (elements 50) may take a number of forms (col. 5, ll. 27-29). In addition, Gallagher teaches protrusions (elements 201) are shaped as pyramids (figure 2), particularly comprising a square-shaped base (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Stanley’s protrusions with wherein the protrusions are shaped as pyramids, particularly comprising a square-shaped base as taught by Gallagher, since such a modification is considered a change in shape that is generally recognized as being within the level of ordinary skill in the art as Stanley clearly contemplates the protrusions may take a number of forms.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 9,101,350) in view of Kappel et al. (US 2016/0081678), herein referred to as Kappel.
Regarding claims 11, 16, Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein the tissue-holding surface comprises at least one tissue-adhesive compound which is adapted to adhere to the tissue by chemisorption or physisorption.
However, Kappel teaches wherein a tissue-holding surface (110) comprises at least one tissue-adhesive compound (¶47) which is adapted to (i.e. capable of) adhere to the tissue by chemisorption or physisorption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Stanley’s core biopsy needle having a tissue holding surface with at least one tissue-adhesive compound as taught by Kappel, since such a modification would aid in the capture and collection of the tissue sample therein (¶47).

Claim(s) 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley and Kappel as applied to claims above, and further in view of Burbank et al. (US 2002/0007130), herein referred to as Burbank.
Regarding claims 12, 13, 14, 17, 18, 19, the modified Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein the at least one tissue adhesive compound is a glue, particularly a silicon composite or cyanoacrylate, wherein the least one tissue-adhesive compound is bio-compatible, and wherein the at least one tissue-adhesive compound is a polymer or a biopolymer, particularly a peptide, polypeptide or protein, more particularly selected from the group consisting of arginine-glycine-aspartic acid tripeptides, poly-L-lysine, albumin, collagen I, fibrin, and gelatin.
However, Burbank teaches a surgical adhesive including cyanoacrylate or fibrin glue (¶47), wherein the least one tissue-adhesive compound is bio-compatible (¶47), and wherein the at least one tissue-adhesive compound is a polymer or a biopolymer, particularly a peptide, polypeptide or protein, more particularly selected from the group consisting of arginine-glycine-aspartic acid tripeptides, poly-L-lysine, albumin, collagen I, fibrin (¶47), and gelatin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stanley’s core biopsy needle with a surgical adhesive including cyanoacrylate or fibrin glue, wherein the least one tissue-adhesive compound is bio-compatible, more particularly fibrin as taught by Burbank, since such a modification would provide a specific type of adhesive that is biocompatible to the patient.

Clam(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley and Kappel as applied to claims above, and further in view of Mark et al. (US 2010/0152615), herein referred to as Mark.
Regarding claim 15, 20, the modified Stanley’s core biopsy needle discloses all the features/elements as claimed but lacks wherein the at least one tissue-adhesive compound is a chemical cross-linker, wherein particularly the chemical cross-linker is an aldehyde, more particularly formaldehyde or glutaraldehyde.
However, Mark teaches tissue adhesive glues include those formed from formaldehyde or glutaraldehyde (¶120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Stanley’s core biopsy needle with a tissue adhesive glue formed from such as formaldehyde or glutaraldehyde as taught by Mark, since such a modification would provide a specific type of tissue adhesive glue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775